Title: From Alexander Hamilton to William Leverett, 28 September 1799
From: Hamilton, Alexander
To: Leverett, William


          
            Sir
            New York Sepr. 28th. 1799
          
           I have received your letter of the twenty first of this month.
          The arrangement of relative rank was formed on the best information that could be collected at the time, and it is out of my power to change its provisions. You will have therefore to reconcile your self to the station in which you have — been placed, and trust to the regular course of military promotion—
          With consideration I am, Sir
          
            When any proper occasion appears I shall not be unmindful of the contents of your letter—
          
          Lieutenant Leverett
        